Citation Nr: 0833263	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-01 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include bipolar disorder, depression, 
dysthymia, and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

In May 2005, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the Sioux Falls RO.  
A transcript of this hearing was prepared and associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed entitlement to service connection for 
PTSD.  He essentially contends that he developed PTSD as a 
result of traumatic and stressful service in Vietnam.  In 
particular, he has pointed to several events in service, 
including witnessing a rifle blow up in a soldier's face, and 
witnessing a grenade thrown under a vehicle kill a driver and 
little girl standing nearby.  He also reported seeing wounded 
soldiers, and serving in various stressful jobs in Vietnam.

In February 2005, the veteran underwent a VA examination to 
clarify the nature and etiology of any current psychiatric 
disability.  In that report, the examiner considered the 
veteran's report as to his in-service stressors.  However, 
although the examiner found that display some symptoms 
consistent with PTSD, he concluded that the veteran did not 
satisfy all of the criteria for a diagnosis of PTSD.  The VA 
examiner also note that the veteran's responses to detailed 
assessment of posttraumatic stress (DAPS) testing suggested 
the presence of PTSD.  However, the clinical content and 
supplementary scales of the MMPI-2 profile were within normal 
limits and the veteran did not obtain elevations on the two 
PTSD scales.  The examiner also noted that some elevation on 
the traditional depression scale of the MMPI-2 may have been 
related to endorsement of physical symptoms associated with 
colitis.  The veteran appeared to have low energy, and the 
examiner speculated that feelings of depression may be 
experienced more at the vegetative than emotional state.  

Ultimately, the examiner determined that the veteran's 
symptomatology was more consistent with a diagnosis of 
bipolar affective disorder.  He noted a history of some 
symptoms consistent with PTSD, but specifically concluded 
that the veteran did not currently meeting the criteria for 
the disorder.

Significantly, the VA examiner did not offer an opinion as to 
whether or not the bipolar affective disorder was related to 
military service.  It is clear from the examination report, 
as well as the report of a mental health examination in 
September 2004, that the veteran has asserted a continuity of 
symptomatology between his current diagnosis and his military 
service.  Thus, the Board finds that an examination is 
necessary prior to final appellate review.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he 
had had continuous symptoms of the disorder [i.e., ringing in 
the ears] since his discharge).

Accordingly, the case is REMANDED for the following action:

1.  Return the February 2005 VA 
examination report to the examiner who 
conducted it for an opinion as to whether 
it is at least as likely as not that the 
diagnosed bipolar disorder had its onset 
during the veteran's active service or is 
otherwise related to active service.

If the examiner who conducted the February 
2005 VA examination cannot be found or if 
it is deemed that further examination is 
necessary, make arrangements for the 
veteran to be afforded appropriate 
examinations to determine the nature, 
extent, and etiology of any currently 
manifested psychiatric disorder.  All 
indicated tests and studies should be 
performed.  The claims folder must be sent 
to the examiner for review.  The examiner 
should summarize the medical history, 
including the onset and course of any 
psychiatric disability; describe any 
current psychiatric symptoms and 
manifestations; and provide diagnoses for 
any and all psychiatric pathology 
identified.  The examiner should opine 
whether it is at least as likely as not 
that any current psychiatric disorder, 
including bipolar affective disorder, had 
its onset during the veteran's active 
service or is otherwise related to active 
service.

2.  After completion of the above, and any 
additional development deemed necessary, 
readjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded an opportunity 
for response.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


